Name: 95/136/EC: Council Decision of 14 March 1995 relating to the conclusion of an Agreement between the European Community and Austria pursuant to Article XXVIII of the GATT
 Type: Decision
 Subject Matter: international trade;  Europe;  European construction;  means of agricultural production;  tariff policy
 Date Published: 1995-04-22

 Avis juridique important|31995D013695/136/EC: Council Decision of 14 March 1995 relating to the conclusion of an Agreement between the European Community and Austria pursuant to Article XXVIII of the GATT Official Journal L 091 , 22/04/1995 P. 0041 - 0041COUNCIL DECISION of 14 March 1995 relating to the conclusion of an Agreement between the European Community and Austria pursuant to Article XXVIII of the GATT (95/136/EC) THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, in conjunction with Article 228 (2), first sentence, thereof,Having regard to the proposal from the Commission,Whereas on 19 December 1994 the Council authorized the Commission to withdraw under Article XXVIII.5 of the GATT a tariff quota of 20 000 head at a duty of 6 % for cows and heifers other than those intended for slaughter of the grey, brown, yellow and mottled Simmental breed and mottled Pinzgau breed, to open negotiations with the appropriate contracting parties and to replace the abovementioned concession with a tariff quota of 5 000 head with the same rate of duty;Whereas the intention to withdraw the abovementioned concession was notified to GATT;Whereas Austria had the Initial Negotiating Rights and was principal supplier under the quota;Whereas negotiations have taken place with Austria and were concluded on 21 December 1994;Whereas these negotiations have resulted in the agreement attached, the approval of which is in the interest of the Community,HAS DECIDED AS FOLLOWS:Article 1 The Agreement between the European Community and Austria on a tariff quota for 5 000 head for cows and heifers is hereby approved on behalf of the European Community.The text of the Agreement is attached to this Decision.Article 2 The President of the Council is hereby authorized to designate the person(s) empowered to sign the Agreement in order to bind the Community.Article 3 This Decision shall take effect on the first day following its publication in the Official Journal of the European Communities.It shall apply as from 31 December 1994.Done at Brussels, 14 March 1995.For the CouncilThe PresidentB. BOSSON